TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2014



                                     NO. 03-14-00434-CV


                                 Loretta Faye Nipp, Appellant

                                                v.

                              Harrom Mason Nipp Sr., Appellee




       APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                DISMISSED FOR WANT OF PROSECUTION --
                   OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order signed by the trial court on April 9, 2014. Having reviewed the

record, the Court holds that Loretta Faye Nipp has not prosecuted her appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.